 Case 1:20-cv-00487-SB Document 21 Filed 02/18/21 Page 1 of 2 PageID #: 2789




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


FRED COHEN, Executor of the Estates of
DENNIS ALAN O’NEAL and DEBRA
DEE O’NEAL,

                    Plaintiff,

             v.                                   No. 1:20-cv-00487-SB

CONTINENTAL MOTORS, INC. and
JOHN DOE 1-50,

                    Defendants.


Brian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, Delaware; Michael S.
Miska, WOLK LAW FIRM, Philadelphia, Pennsylvania.

                                                             Counsel for Plaintiff.

Andrea S. Brooks, Julie M. O’Dell, WILKS, LUKOFF & BRACEGRIDLE, LLC, Wilming-
ton, Delaware; Sherri R. Ginger, Lacey D. Smith, ARMBRECHT JACKSON LLP, Mobile,
Alabama.

                                                          Counsel for Defendants.


                            MEMORANDUM OPINION




February 18, 2021
 Case 1:20-cv-00487-SB Document 21 Filed 02/18/21 Page 2 of 2 PageID #: 2790




BIBAS, Circuit Judge, sitting by designation.

   This is a wrongful-death suit stemming from a deadly plane crash in North Carolina.

The defendant, Continental Motors Inc., built the plane’s engine. Because the suit is not

yet ripe, I will dismiss it without prejudice.

   Cohen first sued Continental in North Carolina. Compl., D.I. 1, ¶ 43. But in March 2020,

the North Carolina court dismissed his claims, ruling that it lacked jurisdiction over Con-

tinental. Id. ¶ 44–45. Cohen appealed, and his appeal is still pending. D.I. 17, at 2. Mean-

while, he sued Continental here.

   In Delaware, plaintiffs must sue for wrongful death within two years. 10 Del. C. § 8107.

Plus, if a timely suit is dismissed on procedural grounds—by a Delaware court or by any

other—the plaintiff gets one year to refile the case, even if the limitations period has ended.

10 Del. C. § 8118; Leavy v. Saunders, 319 A.2d 44, 48 (Del. Super. Ct. 1974). Cohen filed

this suit seven years after the crash, so § 8107 would normally bar his claim. But he argues

that § 8118 saves it.

   I disagree. Under § 8118, the one-year period to refile starts only after the previous

dismissal becomes final and cannot be appealed any further. Puig v. Seminole Night Club,

LLC, 2011 WL 3275948, at *4–5 (Del. Ch. July 29, 2011) (citing Gosnell v. Whetsel, 198

A.2d 924, 926 (Del. 1964)). Until then, “[§ 8118] is not applicable.” Id. at *5. Cohen is still

appealing the North Carolina dismissal. So while he has sued too late to rely on § 8107, he

has sued too early to rely on § 8118. Id.

   But if Cohen loses the North Carolina appeal, then he might be able to rely on § 8118.

Id. So I will dismiss his claims without prejudice.


                                                 2
